Case 1:20-cv-00149-CG-MU Document 5 Filed 05/27/20 Page 1 of 1          PageID #: 16




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 COREY L. DIAMOND,                        )
                                          )
       Plaintiff,                         )
                                          )
 vs.                                      )   CIVIL ACTION 20-0149-CG-MU
                                          )
 ALABAMA, U.S.,                           )
                                          )
       Defendant.                         )

                                      ORDER

       After due and proper consideration of the issues raised, and there having

been no objections filed, the recommendation of the Magistrate Judge made under

28 U.S.C. § 636(b)(1)(B) and dated April 23, 2020 is ADOPTED as the opinion of

this Court.

       DONE and ORDERED this 27th day of May, 2020.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
